Detailed Action
NOTICE OF PRE-AIA  OR AIA  STATUS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
RESPONSE TO AMENDMENT
This Final Office action is responsive to the amendment and reply filed on June 28, 2022 (hereafter “Response”). The amendments to the claims are acknowledged and have been entered.
Claims 1, 4, 11, and 20 are now amended.
Claims 1–20 are pending in the application. 
RESPONSE TO ARGUMENTS
Claims 1–20 stand rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (an abstract idea) without significantly more. The amendments to the claims and traversal in view thereof have been considered, but the claims remain ineligible for patenting.
As an initial matter, the Applicant’s traversal appears to once again rely on the 2019 Revised Patent Subject Matter Eligibility Guidance at 84 Fed. Reg. 50–57 (Jan. 7, 2019) (“2019 Guidance”). As previously explained (see Final Office Action 3 ¶ 9 (Nov. 4, 2021)) and (Non-Final Office Action 2–3 ¶ 7 (March 29, 2022)), the June 2020 publication of the Manual of Patent Examining Procedure (specifically, MPEP § 2106 et seq.) incorporates and supersedes all prior guidance on subject matter eligibility, including the 2019 Guidance. Again, while the Examiner concurs with the points of law and procedure in the Response for which the 2019 Guidance is cited, the Applicant is once again reminded that the June 2020 publication of the Manual of Patent Examining Procedure (specifically, MPEP § 2106 et seq.) incorporates and supersedes all prior guidance on subject matter eligibility, including the 2019 Guidance.
Starting with the Applicant’s first argument, the Examiner respectfully disagrees with the Applicant’s contention that “the claims do not recite limitations falling into any of the enumerated categories of abstract ideas.” (Response 9). The claims, both before and after the amendment, recite limitations that fall under the “mental processes” category of abstract ideas. 
Regarding the mental processes category, the Applicant contends that “the steps of generating a plurality of command events,” and “processing first command usage data received from the server machine, which stores command usage data of invoked commands of the software application from a plurality of client machines . . . cannot be generated and transmitted using pen/paper or in one’s mind,” because only a computer can generate and transmit “command identifiers of invoked commands, user identifiers, and timestamps.” 
The Examiner respectfully disagrees. A person sitting next to the user who is familiar with the commands and is wearing a watch (or perhaps even the user himself), could just as easily use a pen and paper to write down the command, time, and name of the person who issued the command, and the act of sending that information to another entity or computer is well-established in the courts as routine and conventional activity. See MPEP § 2106.05(d)(II.). Furthermore, “the courts [do not] distinguish between claims that recite mental processes performed by humans and claims that recite mental processes performed on a computer.” MPEP § 2106.04(a)(2), subsection (III.) “Claims can recite a mental process even if they are claimed as being performed on a computer.” MPEP § 2106.04(a)(2), subsection (III.)(C.). 
In the same vein, the Applicant further contends that the amended independent claims cannot be performed using pen and paper because they “recite that the server machine stores command events of invoked commands of the software application received from a plurality of client machines via a network and generates a first certification table comprising compiled command usage data for the first user group based on the command events.” (Response 10). The Examiner once again disagrees for two reasons.
First, the above-quoted limitations are not even part of the claimed invention, they are a mere description of something that exists wholly outside of the claimed invention, i.e., the environment in which the claimed invention is intended to operate. That is, since claim 1 is directed to a method performed by a client machine, claim 1’s description of data stored on the server machine—an entirely different system from the one performing the method—fails to limit claim 1. See MPEP § 2111.04 (“Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure.”). The same is especially true for independent claims 11 and 20, because claim 11 only claims the medium on which the client machine’s instructions are stored, while claim 20 is directed to the client machine per se. In both cases, the foregoing description of what the server machine stores has no bearing on the structure of the claimed client machine, or the code in its memory. Limitations that merely describe the environment in which an invention operates do not provide “a limitation on the claimed invention itself . . . and [a]re therefore not ‘limitations that must be performed by an accused infringer.’” Nazomi Communications, Inc. v. Nokia Corporation, 739 F. 3d 1339, 1345 (Fed. Cir. 2014) (quoting Advanced Software Design Corporation v. Fiserv, Inc., 641 F.3d 1368, 1375 (Fed. Cir. 2011)); see also Silicon Graphics, Inc. v. ATI Technologies, Inc., 607 F.3d 784, 794–95 (Fed. Cir. 2010).
Such non-limiting language—which merely describes the environment of the invention—is just as inconsequential to subject matter eligibility as it is to infringement, anticipation, and obviousness. See, e.g., MPEP § 2106.05 (subsection (I.)(A.) (“Limitations that the courts have found not to be enough to qualify as ‘significantly more’ when recited in a claim with a judicial exception include . . . [g]enerally linking the use of the judicial exception to a particular technological environment”); Elec. Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1354 (Fed. Cir. 2016) (“limiting the claims to the particular technological environment of power-grid monitoring is, without more, insufficient to transform them into patent-eligible applications of the abstract idea at their core.”); and Intellectual Ventures I LLC. v. Erie Idem. Co., 850 F.3d 1315, 1330 (Fed. Cir. 2017) (“[a]n abstract idea does not become nonabstract by limiting the invention to a particular field of use or technological environment, such as the Internet.”).
Second, even assuming arguendo that a reviewer were to conclude that the data stored by the server machine is fully limiting, the steps of storing “command events of invoked commands of the software application received from a plurality of client machines via a network” and “generat[ing] a first certification table comprising compiled command usage data for the first user group based on the command events” are no different from the other pen and paper limitations described above. That is, there is nothing special about command events or the first certification table that prevents a person from practically writing them on paper. A computer may be capable of doing it faster, but “simply appending generic computer functionality to lend speed or efficiency to the performance of an otherwise abstract concept does not meaningfully limit claim scope for purposes of patent eligibility.” CLS Bank Intern. v. Alice Corp. Pty. Ltd., 717 F. 3d 1269, 1286 (Fed. Cir. 2013), aff’d 573 U.S. 208 (2014).
The Applicant’s arguments concerning methods of organizing human activity and mathematical expressions (Response 10–11) are not persuasive because they merely repeat the language of the claim without presenting any arguments as to how the Applicant arrived at that conclusion. 
Regarding the arguments on pages 11–14 of the Response, that the claims recite specific, non-conventional steps that effect a useful result and technological improvement have been considered, but are not persuasive. The claimed method does not “improve the functioning and operations of the computer device,” because encouraging a user to achieve a certification has no bearing on the functioning of the computer, it merely helps the user become more marketable to potential employers. The computer is not any better or worse off, nor is the user any more proficient at using the software by lauded for knowing how to do what he or she already knew how to do.
The Applicant’s arguments for step two of the Alice test (Response 15), i.e., Step 2B of the Office’s framework for eligibility, have also been considered, but found unpersuasive. The Applicant contends that the limitations in the claims, particularly “generating, at a first client machine, a plurality of command events, where each command event comprises a command identifier for an invoked command of a software application, a user identifier, and a timestamp, and transmitting the plurality of command events to a server machine” are unconventional and non-routine, and that the Examiner has not cited any evidence of the same. This argument is not persuasive for two reasons.
First, the Examiner never made a finding of the foregoing element being routine, well-understood, or conventional, and therefore, there is no requirement to provide evidence of such a finding. The Examiner did not need to make such a finding to reach a conclusion of subject matter ineligibility, because this claim element consists of (1) necessary data gathering for performing the claimed judicial exception, which is insignificant extra-solution activity, and (2) a limitation on the content of the data in each command event comprising “a command identifier for an invoked command of a software application, a user identifier, and a timestamp.” Mere limitations on the content of the information being collected “does not change its character as information,” which is why the courts hold that such limitations are “within the ream of abstract ideas,” rather than considering them to be additional elements for purposes of subject matter eligibility. Elec. Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1353 (Fed. Cir. 2016).
Second, both limitations of this claim element are, in fact, conventional. Generating command events comprising information about the event is so well-understood that it is anticipated by the very title and definition of an entire subgroup of the cooperative patent classification scheme: G06F 11/3438 explicitly provides for a place to classify any subject matter involving “recording or statistical evaluation of computer activity” that comprises “monitoring of user actions.” The Examiner respectfully submits that a limitation so well known as to be allocated its own field of endeavor in the patent classification scheme should be considered conventional. Likewise, transmitting the plurality of command events to a server machine over a network has been repeatedly held to be well-understood, routine, and conventional. MPEP § 2106.05 (citing TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015); and buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014)).
For these reasons, claims 1–20 stand rejected as ineligible subject matter under 35 U.S.C. § 101. The Applicant’s request for a notice of allowance (Response 17) is respectfully denied, because the claims stand rejected under 35 U.S.C. § 101.
INFORMATION DISCLOSURE STATEMENT
The information disclosure statements filed on June 13 and April 20, 2022 comply with the provisions of 37 C.F.R. § 1.97, 1.98, and MPEP § 609, and therefore have been placed in the application file. The information referred to therein has been considered as to the merits.
CLAIM REJECTIONS – 35 U.S.C. § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1–20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
The Office applies a four part test when examining claims for subject-matter eligibility under § 101. First, the claimed invention must be directed to one of the four statutory categories explicitly listed in § 101 (Step 1). MPEP § 2106(I.). Then, the claimed invention is analyzed to determine whether it is directed to one of § 101’s judicial exceptions (Step 2A, Prong One), and if so, whether the claim as a whole integrates the recited judicial exception into a practical application of the exception (Step 2A, Prong Two). See MPEP § 2106.04. 
Finally, absent a favorable finding for the Applicant in Step 2A, we consider whether the claim nevertheless recites significantly more than the judicial exception (Step 2B). MPEP § 2106(I.). Claims directed to judicial exceptions without a practical application and without elements that provide “significantly more” are ineligible for patenting. Claims that are not directed to judicial exceptions, or that are directed to judicial exceptions but have either a practical application, or elements that provide “significantly more” than the judicial exception, are eligible under 35 U.S.C. § 101.
With this framework in mind, the claims will now be analyzed for subject matter eligibility under § 101.
Claim 1
Step 1. Claim 1 provides for a method comprising several steps, and is thus a “process” within the meaning of § 101. See MPEP § 2106.03.
Step 2A, Prong One. Claim 1 is directed to the abstract mental process of collecting information, analyzing it, and displaying certain results of the collection and analysis, and consequently, claim 1 recites an abstract idea, which is a judicial exception to 35 U.S.C. § 101. MPEP § 2106(a)(2)(III.)(A.). In this case, the following elements of claim 1 correspond to above-identified abstract idea. Note the following convention:
Limitations that the Examiner considers to be part of the judicial exception are denoted with plain text.
Limitations that the Examiner considers to be part of the judicial exception but which warrant further explanation (e.g., where challenged by the Applicant) are denoted with italic text. 
Limitations that the Examiner agrees to be “additional elements” outside the judicial exception are denoted with “
Collecting Information:
generatingwherein each command event comprises a command identifier for an invoked command of a software application, a user identifier, and a timestamp; 
transmitting the plurality of command events
processing, at the first client machine, first command usage data 
[A2] indicating how much a user and a first user group has used a set of commands of the software application, 
[A3] wherein the first command usage data is received from the server machine [A4] that stores invoked commands of the software application received from a plurality of client machines via a network and generates a first certification table comprising compiled command usage data for the first user group based on the command events, 
[A5] wherein the first command usage data includes the first certification table; 

Analyzing the Information:
determining, based on the first command usage data, that the user has not achieved a first certification associated with the first certification table and the first user group comprises a plurality of certified users who have achieved the first certification; 
comparing one or more command usage patterns of the user and the plurality of certified users of the first user group based on the first command usage data; 

Displaying Certain Results of the Collection and Analysis:
and displaying
Limitations A1, A2, A4, and A5 are considered to be part of the judicial exception because they merely limit the content of the information being collected. Since a limitation on the content of information “does not change its character as information,” the courts hold that such limitations are “within the ream of abstract ideas,” rather than considering them as additional elements for purposes of subject matter eligibility. Elec. Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1353 (Fed. Cir. 2016).
Indeed, limitation A4 does not even limit the claim itself. That is, since claim 1 is directed to a method performed by a client machine, claim 1’s description of data stored on the server machine—an entirely different system from the one performing the method—fails to limit claim 1. See MPEP § 2111.04 (“Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure.”). Such non-limiting language—which merely describes the environment of the invention—is just as inconsequential to subject matter eligibility as it is to all of the other requirements for patentability. See, e.g., Elec. Power Grp., 830 F.3d at 1354 (“limiting the claims to the particular technological environment of power-grid monitoring is, without more, insufficient to transform them into patent-eligible applications of the abstract idea at their core”) and Intellectual Ventures I LLC. v. Erie Idem. Co., 850 F.3d 1315, 1330 (Fed. Cir. 2017) (“[a]n abstract idea does not become nonabstract by limiting the invention to a particular field of use or technological environment, such as the Internet.”).
Limitation A3 is considered to be part of the judicial exception because it merely describes the computer environment in which the abstract idea is performed. “Performing a mental process in a computer environment” does not make the mental process any less of an abstract idea, and as such, is seen as part of the abstract idea itself. See MPEP § 2106.04(a)(2)(III.)(C.).
Regarding the “certain methods of organizing human activity” category, the claimed invention arguably falls within two sub-groups of organizing human activity. For one, the invention recites the sub-group of “managing personal behavior or relationships or interactions between people,” which includes social activities, teaching, and following rules or instructions. MPEP § 2106.04(a)(2)(II.)(C.). The claim describes a scheme of comparing a person’s behavior to that of a separate group of people, and suggesting that the person join the separate group based on their similar usage patterns.
Step 2A, Prong Two. Apart from the abstract idea, claim 1 recites three generic computers performing generic computer functions: a first “client machine” generates the information to be collected, then the method collects the information by “transmitting” it to “a server device,” and finally, the method displays the results of the collection and analysis “within a graphical user interface (GUI).”
The client machine, the server device, and the GUI are recited at such a high level of generality as to encompass virtually any kind of computer and any kind of GUI. As such, the additional limitations of claim 1 are tantamount to merely reciting the words “apply it” (or an equivalent) with the judicial exception, and/or merely using a computer as a tool to perform an abstract idea. Moreover, “the courts [do not] distinguish between claims that recite mental processes performed by humans and claims that recite mental processes performed on a computer.” MPEP § 2106.04(a)(2), subsection (III.) “Claims can recite a mental process even if they are claimed as being performed on a computer.” MPEP § 2106.04(a)(2), subsection (III.)(C.). 
Furthermore, the method of claim 1 does not “improve the functioning and operations of the computer device,” because encouraging a user to achieve a certification has no bearing on the functioning of the computer, it merely helps the user become more marketable to potential employers. The computer is not any better or worse off, nor is the user any more proficient at using the software by lauded for knowing how to do what he or she already knew how to do.
Step 2B. Looking at the two computing devices and the claimed “GUI” individually does not change the outcome from Step 2A, Prong Two. All three are recited at such a high level of generality as to encompass virtually any kind of computer and any kind of GUI. As such, the additional limitations of claim 1, when considered individually, are also tantamount to merely reciting the words “apply it” (or an equivalent) with the judicial exception, and/or merely using a computer as a tool to perform an abstract idea.
Claim 2
Step 1. Claim 2 provides for a method comprising several steps, and is thus a “process” within the meaning of § 101. See MPEP § 2106.03.
Step 2A, Prong One. Claim 2 is directed to an abstract idea for the same reason as claim 1. Claim 2’s further limitation on claim 1 merely provides additional detail about the “comparison” step of its parent claim, i.e., the nature of how the two sets of data compare to one another. 
Step 2A, Prong Two and Step 2B. Each and every additional element in claim 2 is directed to the abstract idea itself, and thus, there are no additional elements that can transform the judicial exception into a practical application or provide “significantly more.”
Claim 3
Step 1. Claim 3 provides for a method comprising several steps, and is thus a “process” within the meaning of § 101. See MPEP § 2106.03.
Step 2A, Prong One. Claim 3 is directed to an abstract idea for the same reason as claim 1. Claim 3’s further limitation on claim 1 merely provides additional detail about the “comparison” step of its parent claim, i.e., the nature of how the two sets of data compare to one another. 
Step 2A, Prong Two and Step 2B. Each and every additional element in claim 3 is directed to the abstract idea itself, and thus, there are no additional elements that can transform the judicial exception into a practical application or provide “significantly more.”
Claim 4
Step 1. Claim 4 provides for a method comprising several steps, and is thus a “process” within the meaning of § 101. See MPEP § 2106.03.
Step 2A, Prong One. Claim 4 is directed to an abstract idea for the same reason as claim 1. Claim 4’s further limitation on claim 1 merely provides additional detail about the “comparison” step of its parent claim, i.e., the nature of how the two sets of data compare to one another. 
Step 2A, Prong Two and Step 2B. Each and every additional element in claim 4 is directed to the abstract idea itself, and thus, there are no additional elements that can transform the judicial exception into a practical application or provide “significantly more.”
Claim 5
Step 1. Claim 5 provides for a method comprising several steps, and is thus a “process” within the meaning of § 101. See MPEP § 2106.03.
Step 2A, Prong One. A claim to a combination of two or more abstract ideas is still directed to an abstract idea, and therefore, a judicial exception. MPEP § 2106.04(II.)(B.). In this case, claim 5 is directed to two abstract ideas: the abstract idea as set forth in the rejection of claim 1, plus a second abstract idea in which, much like the first abstract idea, data about the user’s command history is compared with that of a different group of users to see if the user’s proficiency in a second feature falls short of what would be expected to achieve a related certification. 
Claim 5 is directed to an abstract idea for the same reason as claim 1. Claim 2’s further limitation on claim 1 merely provides additional detail about the “comparison” step of its parent claim, i.e., the nature of how the two sets of data compare to one another. 
Step 2A, Prong Two. Apart from the abstract idea, claim 5 recites two additional limitations which do not integrate the abstract idea into a practical application, even when considered together with the claim as a whole. Here, claim 5 provides for the method to be “computer-implemented,” and to that end, displays the result of the abstract idea “in the GUI.” Both the “computer” and the GUI are recited at such a high level of generality as to encompass virtually any kind of computer and any kind of GUI. As such, the additional limitations of claim 5 are tantamount to merely reciting the words “apply it” (or an equivalent) with the judicial exception, and/or merely using a computer as a tool to perform an abstract idea.
Step 2B. Looking at the claimed “computer” and the claimed “GUI” individually does not change the outcome from Step 2A, Prong Two. Both are recited at such a high level of generality as to encompass virtually any kind of computer and any kind of GUI. As such, the additional limitations of claim 5, when considered individually, are also tantamount to merely reciting the words “apply it” (or an equivalent) with the judicial exception, and/or merely using a computer as a tool to perform an abstract idea.
Claim 6
Step 1. Claim 6 provides for a method comprising several steps, and is thus a “process” within the meaning of § 101. See MPEP § 2106.03.
Step 2A, Prong One. A claim to a combination of two or more abstract ideas is still directed to an abstract idea, and therefore, a judicial exception. MPEP § 2106.04(II.)(B.). In this case, claim 6 is directed to three abstract ideas: the two abstract ideas set forth in the rejection of claim 5, plus a third abstract idea describing the mental process of “determining a numerical quantification of the comparison of the one or more command usage patterns of the user and the second user group,” and then reporting that number to the user. 
Step 2A, Prong Two. Apart from the abstract idea, claim 6 recites two additional limitations which do not integrate the abstract idea into a practical application, even when considered together with the claim as a whole. Here, claim 6 provides for the method to be “computer-implemented,” and to that end, displays the result of the abstract idea “in the GUI.” Both the “computer” and the GUI are recited at such a high level of generality as to encompass virtually any kind of computer and any kind of GUI. As such, the additional limitations of claim 6 are tantamount to merely reciting the words “apply it” (or an equivalent) with the judicial exception, and/or merely using a computer as a tool to perform an abstract idea.
Step 2B. Looking at the claimed “computer” and the claimed “GUI” individually does not change the outcome from Step 2A, Prong Two. Both are recited at such a high level of generality as to encompass virtually any kind of computer and any kind of GUI. As such, the additional limitations of claim 6, when considered individually, are also tantamount to merely reciting the words “apply it” (or an equivalent) with the judicial exception, and/or merely using a computer as a tool to perform an abstract idea.
Claim 7
Step 1. Claim 7 provides for a method comprising several steps, and is thus a “process” within the meaning of § 101. See MPEP § 2106.03.
Step 2A, Prong One. A claim to a combination of two or more abstract ideas is still directed to an abstract idea, and therefore, a judicial exception. MPEP § 2106.04(II.)(B.). In this case, claim 7 is directed to two abstract ideas: the abstract idea set forth in the rejection of claim 1, plus a second abstract idea describing the mental process of determining that the data indicates there are commands used by the first group but not used by the user, and then reporting the result to the user. 
Step 2A, Prong Two. Apart from the abstract idea, claim 7 recites two additional limitations which do not integrate the abstract idea into a practical application, even when considered together with the claim as a whole. Here, claim 7 provides for the method to be “computer-implemented,” and to that end, displays the result of the abstract idea “in the GUI.” Both the “computer” and the GUI are recited at such a high level of generality as to encompass virtually any kind of computer and any kind of GUI. As such, the additional limitations of claim 7 are tantamount to merely reciting the words “apply it” (or an equivalent) with the judicial exception, and/or merely using a computer as a tool to perform an abstract idea.
Nor does the ornamental appearance of the display, characterized as “a first data point on a circle chart” transform the abstract idea into a practical application when displayed using the conventional computing device. See Affinity Labs of Tex. v. DIRECTV, LLC, 838 F.3d 1253, 1263 (Fed. Cir. 2016) (“a func-tion-ally described display of information . . . does not cross out of the abstract idea category”); Elec. Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1355 (Fed. Cir. 2016) (holding that the display of a visualization, no matter how complex, does not add significantly more to an abstract idea when “the displays needed for that purpose are anything but readily available”);
Step 2B. Looking at the claimed “computer” and the claimed “GUI” individually does not change the outcome from Step 2A, Prong Two. Both are recited at such a high level of generality as to encompass virtually any kind of computer and any kind of GUI. As such, the additional limitations of claim 7, when considered individually, are also tantamount to merely reciting the words “apply it” (or an equivalent) with the judicial exception, and/or merely using a computer as a tool to perform an abstract idea. As explained above for the previous step, the ornamental appearance of the abstract idea’s result is not pertinent to patentability.
Claim 8
Step 1. Claim 8 provides for a method comprising several steps, and is thus a “process” within the meaning of § 101. See MPEP § 2106.03.
Step 2A, Prong One. A claim to a combination of two or more abstract ideas is still directed to an abstract idea, and therefore, a judicial exception. MPEP § 2106.04(II.)(B.). In this case, claim 8 is directed to three abstract ideas: the abstract idea set forth in the rejections of claims 1 and 7, plus a third abstract idea describing the application of a similar mental process as described in the rejection of claim 5, plus communicating the results of the mental process on a circle chart.
Step 2A, Prong Two. Apart from the abstract idea, claim 8 recites two additional limitations which do not integrate the abstract idea into a practical application, even when considered together with the claim as a whole. Here, claim 8 provides for the method to be “computer-implemented,” and to that end, displays the result of the abstract idea “in the GUI.” Both the “computer” and the GUI are recited at such a high level of generality as to encompass virtually any kind of computer and any kind of GUI. As such, the additional limitations of claim 8 are tantamount to merely reciting the words “apply it” (or an equivalent) with the judicial exception, and/or merely using a computer as a tool to perform an abstract idea.
Nor does the ornamental appearance of the display, characterized as “a first distance from a center of the circle chart” transform the abstract idea into a practical application when displayed using the conventional computing device. See Affinity Labs of Tex. v. DIRECTV, LLC, 838 F.3d 1253, 1263 (Fed. Cir. 2016) (“a func-tion-ally described display of information . . . does not cross out of the abstract idea category”); Elec. Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1355 (Fed. Cir. 2016) (holding that the display of a visualization, no matter how complex, does not add significantly more to an abstract idea when “the displays needed for that purpose are anything but readily available”);
Step 2B. Looking at the claimed “computer” and the claimed “GUI” individually does not change the outcome from Step 2A, Prong Two. Both are recited at such a high level of generality as to encompass virtually any kind of computer and any kind of GUI. As such, the additional limitations of claim 7, when considered individually, are also tantamount to merely reciting the words “apply it” (or an equivalent) with the judicial exception, and/or merely using a computer as a tool to perform an abstract idea. As explained above for the previous step, the ornamental appearance of the abstract idea’s result is not pertinent to patentability.
Claim 9
As claim 9 depends from claim 8, the analysis from the rejection of claim 8 is hereby reincorporated by reference. Apart from everything set forth above, claim 9 further narrows the source of the collected data to a user group “based on a comparison between the additional command usage data and the command usage data.”
Step 2A, Prong One. The use of a “comparison” between different sets of data to organize groups of users, based on correlations between their representative data, is effectively a description of a mathematical relationship, and therefore, an abstract mathematical concept. 
Alternatively, the comparison is a description of an abstract mental process. There is nothing about “comparing data” that is inherent to computing, and therefore, one approach to claim 9 is to see the claimed comparison as its own instance of a mental process, and therefore yet another abstract idea. 
Step 2A, Prong Two. The claimed comparison is an abstract idea onto itself, then there else left to analyze at Prong Two. 
Step 2B. The claimed comparison is an abstract idea onto itself, then there else left to analyze at Step 2B.
Claim 10
Step 1. Claim 10 provides for a method comprising several steps, and is thus a “process” within the meaning of § 101. See MPEP § 2106.03.
Step 2A, Prong One. Claim 10 depends from claim 7, and therefore, the analysis for Step 2A, Prong One is the same as set forth above in the rejection of claim 7 under 35 U.S.C. § 101. Moreover, claim 10 recites an abstract mental process of its own: requesting and retrieving information (i.e., requesting to see links to content “related to” a result of the abstract idea from claim 7, and then presenting the related content).
Step 2A, Prong Two. Even if the two steps of claim 10 were held not to be an abstract idea, those two steps do not integrate the abstract idea into a practical application, even when considered together with the claim as a whole. After displaying the results of the abstract idea in claim 7, claim 10 calls for receiving a generic selection of one of the displayed results of the abstract idea—any and every kind of selection will fall within the scope of this limitation—and displaying a set of links to content “related to” that result. This is extra-solution activity because it does not meaningful limits on the claim, and is nominally or tangentially related to the invention of determining whether a user is eligible for a certification by comparing his or her abilities to other users who have achieved the certification.
Step 2B. Even if the two steps of claim 10 were held not to be an abstract idea, those two steps do not add “significantly more” to the claim for the same reasons given above for Prong Two.
Claims 11–17 and 19
Claims 11–17 and 19 recite non-transitory computer-readable media upon which the same computer-implemented method as set forth in corresponding claims 1–3 and 5–9 (in the same order) is encoded as computer-executable instructions. Claims 10–17 and 19 are therefore rejected according to the same findings and rationale as provided above for claims 1–3 and 5–9, except for two modifications.
First, at step 1 for each claim, the Examiner acknowledges that claims 10–17 and 19 each describe an “article of manufacture” within the meaning of § 101. See MPEP § 2106.03. Second, at steps 2A Prong Two and 2B, the Examiner finds that the use of a computer-readable medium is tantamount to adding a mere instruction to apply the abstract idea to a generic computer.
Claim 18
Step 1. Claim 18 provides for a non-transitory computer readable medium encoded with instructions, and is thus an “article of manufacture” within the meaning of § 101. See MPEP § 2106.03.
Step 2A, Prong One. Claim 18 is directed to an abstract idea for the same reason as claim 17. Claim 18’s further limitation on claim 17 merely provides a description of the data itself, and therefore there are no additional limitations to analyze. See Elec. Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1353 (Fed. Cir. 2016) (explaining that limitations on the particular content of information “does not change its character as information,” and therefore, do not make abstract ideas any less abstract).
Step 2A, Prong Two and Step 2B. Each and every additional element in claim 18 is directed to the abstract idea itself, and thus, there are no additional elements that can transform the judicial exception into a practical application or provide “significantly more.”
Claim 20
Step 1. Claim 20 provides for a system comprising several hardware components, and is thus a “machine” within the meaning of § 101. See MPEP § 2106.03.
Step 2A. The analysis for Step 2A, as set forth above in the rejection of claim 1, is hereby reincorporated by reference. 
Step 2B. The analysis for Step 2B, as set forth above in the rejection of claim 1, is hereby reincorporated by reference.
CONCLUSION
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Justin R Blaufeld whose telephone number is (571)272-4372. The examiner can normally be reached M-F, 9:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on (571) 272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/​apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Justin R. Blaufeld
Primary Examiner
Art Unit 2176



/Justin R. Blaufeld/Primary Examiner, Art Unit 2176